Citation Nr: 0922502	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
(skin condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1977 to August 1989, and in the Naval Reserve 
from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New York, 
which in pertinent part, denied entitlement to the benefits 
sought on appeal.  This claim was previously before the Board 
in September 2007, when the matter was remanded to the RO/AMC 
for additional evidentiary development and to send the Veteran 
the required notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  

In the March 2003 rating decision, the RO stated that it denied 
the Veteran's claim of service connection for seborrheic 
dermatitis, because the Veteran failed to submit new and 
material evidence to reopen the claim.  The RO did not provide 
from what last final decision the Veteran sought to reopen his 
claim.  The Board notes that the Veteran's claims folder has 
been rebuilt since the Veteran informally filed his claim of 
service connection for seborrheic dermatitis in February 2002, 
and that an original volume to the Veteran's claim folder is 
still missing (Volume I).  Since the current record does not 
reflect, and the RO has not provided, what the last final 
decision was on appeal, the issue on appeal has been treated as 
an original claim and styled accordingly above.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In its September 2007 remand, the Board instructed to arrange 
for the Veteran's claims fold to be reviewed by the examiner 
who prepared the March 2000 examination report (or a suitable 
substitute if such examiner was not available), for the purpose 
of preparing an addendum that addresses whether it is at least 
as likely as not that the Veteran's seborrheic dermatitis had 
its onset during service or was the result of his service.  

The record further shows that in January 2009 the RO arranged 
for the Veteran's claims folder to be reviewed by a VA examiner 
(the original March 2000 examiner was not available), and for 
the examiner to provide an addendum to the March 2000 VA 
examination report on whether the Veteran's disability is 
related to service.  It appears that the examiner did not 
review the entire claims folder.  In the January 2009 addendum, 
the examiner indicated that his review did not include 
treatment records after July 1989.  In particular, the examiner 
did not discuss the March 2000 VA examination report, the May 
15, 1990 clinic note where the Veteran was diagnosed with 
seborrheic dermatitis on the face (as referenced in the March 
2000 VA examination report), or the February 1995 VA General 
Medical Examination Report for Persian Gulf Registry which also 
contains diagnosis of seborrheic dermatitis.  Further, the 
examiner did not indicate that he reviewed the Veteran's 
service treatment records from his second period of active duty 
from January 1991 to July 1991.  

The Veteran claims that his skin condition began in 1991 while 
he was stationed in the Persian Gulf.  Since the January 2009 
examiner failed to discuss any records after July 1989, another 
medical opinion from a VA examiner is necessary. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance."  Id. at 
270-1.  VA should request another VA examiner's nexus opinion 
that is based on a review of the entire claims folder.  As the 
previous request did not comply with the instructions the 
Board's September 2007 remand, the Board is compelled to remand 
again the claim for compliance with those instructions.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should again attempt to locate the original 
Volume I of the Veteran's claim folder, and if 
further attempts remain unsuccessful, the AOJ 
should attempt to further reconstruct the 
claims folder.  In particular, the AOJ should 
determine whether there is a last final 
decision on the issue appeal, and if so, 
associate a copy of that decision with the 
claims folder.  If the AOJ is unable to locate 
the missing volume or further reconstruct the 
claims folder, then a memorandum of the AOJ's 
efforts should be completed and place in the 
claims folder. 

2.  Once all the available records have been 
associated with the claims folder, the AOJ 
should again arrange for the Veteran's claims 
folder to be reviewed by a VA examiner for the 
purpose of preparing another addendum to the 
March 2000 VA examination report that 
addresses whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's seborrheic 
dermatitis had its onset during service or was 
the result of his service.  The examiner 
should also indicate in the examination report 
that she/he has reviewed the entire the claims 
folder, in particular service treatment 
records since 1989, the March 2000 VA 
examination report, the February 1995 VA 
General Examination Report for Persian Gulf 
Registry, and any other pertinent evidence. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner is 
unable to provide the requested information 
with any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  Thereafter, the AOJ should review the 
claims folder to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order. No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


